Exhibit 10.1

 

[g108171kgi001.gif]

Execution Version INCREMENTAL FACILITY AMENDMENT INCREMENTAL FACILITY AMENDMENT,
dated as of April 15, 2014 (this “Incremental Facility Amendment”), to the
Credit Agreement, dated as of August 9, 2012 (as amended or modified from time
to time, the “Credit Agreement”), among INTERPOOL, INC., a corporation organized
under the laws of Delaware (the “Borrower”), the other loan parties thereto (the
“Loan Parties”), the lenders party thereto (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., as administrative agent (the “Administrative Agent”). W I T N E S S
E T H: WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
make, and have made, certain loans and other extensions of credit to the
Borrower; WHEREAS, pursuant to Section 2.08(e) of the Credit Agreement, the
Borrower wishes to obtain additional Revolving Commitments under the Credit
Agreement from the Incremental Facility Lenders (as defined below) in an
aggregate principal amount of $80,000,000. WHEREAS, each financial institution
executing a signature page hereto (each, an “Incremental Facility Lender”) has
agreed to provide the additional Revolving Commitments in the amount set forth
opposite to their name in the commitment schedule attached hereto as Schedule A
(the “Incremental Revolving Commitment Schedule”; such additional Revolving
Commitments set forth in the Incremental Revolving Commitment Schedule, the
“Incremental Revolving Commitments”), upon the terms and subject to the
conditions set forth herein; NOW, THEREFORE, in consideration of the mutual
agreements herein contained and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto
hereby agree as follows: SECTION 1. Defined Terms. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement. SECTION 2. Incremental Revolving
Commitments. (a) On the Incremental Facility Amendment Effective Date (as
defined below), this Incremental Facility Amendment shall constitute an
“Incremental Facility Amendment” pursuant to section 2.08(f) of the Credit
Agreement, the Incremental Revolving Commitments shall constitute additional
“Revolving Commitments” and any loans made pursuant to the Incremental Revolving
Commitments shall constitute “Loans” under the Credit Agreement. (b) Unless
otherwise set forth herein, the Incremental Revolving Commitments shall have the
same terms and conditions as those of the Revolving Commitments existing prior
to the Incremental Facility Amendment Effective Date under the Credit Agreement.
(c) From the Incremental Facility Amendment Effective Date until the Maturity
Date, all Loans shall be made in accordance with the aggregate Revolving
Commitments of the Lenders after giving effect to the Incremental Revolving
Commitments. On the Business Day following the Incremental Facility Amendment
Effective Date, all outstanding ABR Advances shall be reallocated among the
Lenders in accordance with the Lenders’ respective revised Applicable
Percentages and the Lenders shall make adjustments among themselves, and
payments to each other as needed, with respect to the Advances then outstanding
and amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the
Administrative Agent, in

 


[g108171kgi002.gif]

 order to effect such reallocation. Eurodollar Advances shall not be reallocated
among the Lenders until the expiration of the applicable Interest Period in
effect at the time of the Incremental Facility Amendment Effective Date, at
which time any such Eurodollar Advances being continued shall be reallocated,
and any such Eurodollar Advances being converted to ABR Advances shall be
converted and allocated, among the Lenders at such time in accordance with their
Revolving Commitments at such time. For the avoidance of doubt, it is understood
that commitment fees with respect to the Incremental Revolving Commitments shall
accrue from the Incremental Facility Amendment Effective Date. (d) Upon the
Incremental Facility Amendment Effective Date, each Incremental Facility Lender
that is not a Lender under the Credit Agreement immediately prior to the the
Incremental Facility Amendment Effective Date will be a Lender under the Credit
Agreement for all purposes of the Credit Agreement. SECTION 3. Fees. The
Borrower agrees to pay on the Incremental Facility Amendment Effective Date to
the Administrative Agent, for the account of each Incremental Facility Lender,
fees in the amounts previously communicated by the Borrower to each such
Incremental Facility Lender. SECTION 4. Amendments to Credit Agreement to
Reflect the Incremental Revolving Commitments. (a) Amendment of Total Revolving
Commitment. Pursuant to Section 2.08(f) of the Credit Agreement, the definition
of “Total Revolving Commitment” is hereby amended by deleting the current amount
of $950,000,000 and replacing it with the new amount of $1,030,000,000. (b)
Amendment of Commitment Schedule. Pursuant to Section 2.08(g) of the Credit
Agreement, the Commitment Schedule is hereby replaced with the revised
Commitment Schedule attached hereto as Schedule B. SECTION 5. Effectiveness of
Incremental Facility Amendment. This Incremental Facility Amendment shall become
effective upon satisfaction of the following conditions precedent (such date,
the “Incremental Facility Amendment Effective Date”): The Administrative Agent
shall have received the following: (i) counterparts to this Incremental Facility
Amendment duly executed by the Borrower and each Incremental Facility Lender;
(ii) a fee for the account of each Incremental Facility Lender that is a party
to this Incremental Facility Amendment in accordance with Section 3 hereof;
(iii) all other fees required to be paid, and all expenses for which invoices
have been presented (including the reasonable and documented fees and
reasonable, documented, out-of-pocket expenses of legal counsel) required to be
paid; (iv) executed counterparts from each Loan Party of the Pledge and Security
Acknowledgement substantially in the form attached hereto as Exhibit A (the
“Pledge and Security Acknowledgement”); 2

 


[g108171kgi003.gif]

 (v) certified resolutions from the board of directors, members or other similar
body of each Loan Party authorizing the execution, delivery and performance of
the Incremental Facility Amendment; (vi) a certificate from the Borrower
certifying that, immediately before and immediately after giving effect to the
Incremental Revolving Commitments, (A) the representations and warranties
contained in Article III of the Credit Agreement and the other Loan Documents
are true and correct in all material respects (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date, and that any representation or warranty which is subject
to any materiality qualifier or “Material Adverse Effect” shall be required to
be true and correct in all respects), and (B) no Default exists; and (vii) the
Lenders under the Credit Agreement shall have consented to (i) amend Section
2.08(e) of the Credit Agreement to provide that the maximum Total Revolving
Commitment set forth therein shall be at least $1,250,000,000 and (ii) amend the
definitions of “Applicable Commitment Fee Rate” and “Applicable Rate” in the
Credit Agreement, in each case pursuant to the terms of Amendment No. 2 to the
Credit Agreement dated as of the date hereof (the “Amendment No. 2”), and such
Amendment No. 2 shall have become effective pursuant to its terms. SECTION 6.
Representations and Warranties. To induce the other parties hereto to enter into
this Incremental Facility Amendment and to provide the Incremental Revolving
Commitments, the Borrower hereby represents and warrants to the Administrative
Agent and to each Incremental Facility Lender, as of the Incremental Facility
Amendment Effective Date: (a) Each Loan Party has the power and authority, and
the legal right, to make, deliver and perform this Incremental Facility
Amendment, and to perform its obligations hereunder. Each Loan Party has the
requisite corporate or other organizational power and authority to execute and
deliver the Pledge and Security Acknowledgement. The execution, delivery and
performance by the Borrower of this Incremental Facility Amendment, and by the
Loan Parties of the Pledge and Security Acknowledgement, have been authorized by
all necessary corporate or other organizational action of such person, and no
other corporate or other organizational proceedings on the part of each such
person is necessary to consummate such transactions. (b) This Incremental
Facility Amendment has been duly executed and delivered on behalf of the
Borrower. The Pledge and Security Acknowledgement has been duly executed and
delivered by each Loan Party. Each of the Incremental Facility Amendment and the
Pledge and Security Acknowledgement (i) is a legal, valid and binding obligation
of each Loan Party party hereto and thereto, enforceable against each such Loan
Party in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law) and an implied covenant of good faith and fair
dealing and (ii) is in full force and effect subject to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law). Neither the execution, delivery or performance
of this Incremental Facility Amendment, nor the performance of the transactions
contemplated hereby, will invalidate the security interest granted on the
Collateral pursuant to the Loan Documents or the priority or perfection of the
Administrative Agent’s Lien on such Collateral. 3

 


[g108171kgi004.gif]

 (c) The execution and delivery of this Incremental Facility Amendment or the
Pledge and Security Acknowledgment by any Loan Party (i) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except, to the extent permitted by the Loan Documents,
for filings necessary to perfect Liens created pursuant to the Loan Documents,
(ii) will not violate any Requirement of Law applicable to any Loan Party or any
of its Restricted Subsidiaries, (iii) will not violate or result in a default
under any indenture, agreement or other instrument binding upon any Loan Party
or any of its Restricted Subsidiaries or the assets of any Loan Party or any of
its Restricted Subsidiaries, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Restricted Subsidiaries, and
(iv) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or any of its Restricted Subsidiaries; except Liens created
pursuant to the Loan Documents, except, in each case other than with respect to
the creation of Liens, to the extent that any such violation, default or right,
or any failure to obtain such consent or approval or to take such action, could
not reasonably be expected to result in a Material Adverse Effect. SECTION 7.
Effect on the Credit Agreement. (a) Except as specifically amended above, the
Credit Agreement shall continue to be in full force and effect and is hereby in
all respects ratified and confirmed. (b) The execution, delivery and
effectiveness of this Incremental Facility Amendment shall not operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under the Credit Agreement, nor constitute a waiver of any provision of any of
the Credit Agreement. SECTION 8. First Priority Obligations. It is the intention
of the parties that Obligations in respect of the Incremental Revolving
Commitments constitute “First Priority Obligations” under the Intercreditor
Agreement. SECTION 9. Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and reasonable expenses
incurred in connection with this Incremental Facility Amendment, any other
documents prepared in connection herewith and the transaction contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent. SECTION 10. Governing Law; Waiver of Jury
Trial. THE INCREMENTAL FACILITY AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THE INCREMENTAL FACILITY
AMENDMENT, THE RELATIONSHIP OF THE PARTIES AND/OR THE INTERPRETATION AND
ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES WILL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER
THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. EACH PARTY HERETO
HEREBY AGREES AS SET FORTH FURTHER IN SECTION 9.09 OF THE CREDIT AGREEMENT AS IF
SUCH SECTION WERE SET FORTH IN FULL HEREIN. SECTION 11. Counterparts. This
Incremental Facility Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Incremental Facility Amendment, the Credit Agreement and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Incremental Facility
Amendment by facsimile or email shall be effective as delivery of a manually
executed counterpart of this Amendment. THIS INCREMENTAL FACILITY AMENDMENT, THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS 4

 


[g108171kgi005.gif]

 REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. [Remainder of page intentionally
left blank.] 5

 


[g108171kgi006.jpg]

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Facility
Amendment to be duly executed and delivered by their respective proper and duly
authorized officers as of the day and year first above written. INTERPOOL, INC.
By: Name: Christopher Annese Title: Chief Financial Officer [Signature Page to
Incremental Facility Amendment]

 


[g108171kgi007.gif]

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By: Name:
Matthew H. Massie Title: Managing Director

 


[g108171kgi008.gif]

NYCB Specialty Finance Company LLC, (a wholly owned subsidiary of New York
Community Bank), as a Lender By: Name: Willard D. Dickerson, Jr. Title: Senior
Vice President [Lender Signature Page]

 


[g108171kgi009.gif]

CITY NATIONAL BANK, a national banking association, as a Lender By: Name: Mia
Bolin Title: Vice President [Lender Signature Page]

 


[g108171kgi010.jpg]

FirstMerit Bank, N.A. , as a Lender By: Name: Lynn Alan Gruber Title: Vice
President [Lender Signature Page]

 


[g108171kgi011.gif]

People’s United Bank, as a Lender By: Name: Carmen Caporrino Title: Senior Vice
President [Lender Signature Page]

 


[g108171kgi012.gif]

COMPASS BANK, as a Lender By: Name: Michael Sheff Title: Sr. Vice President
[Lender Signature Page]

 


[g108171kgi013.gif]

CIT Finance LLC, as a Lender By: Name: Renee M. Singer Title: Managing Director
[Lender Signature Page]

 


[g108171kgi014.jpg]

SunTrust Bank, as a Lender By: Name: Brian O’Fallon Title: Director [Lender
Signature Page]

 


[g108171kgi015.jpg]

Webster Business Credit Corp. , as a Lender By: Name: Joseph Zautra Title: SVP
[Lender Signature Page]

 


[g108171kgi016.gif]

CATHAY BANK, as a Lender By: Name: HUMBERTO CAMPOS Title: VICE PRESIDENT [Lender
Signature Page]

 


[g108171kgi017.jpg]

ROYAL BANK OF CANADA, as a Lender By: Ben Thomas Name: Ben Thomas Title:
Authorized Signatory [Lender Signature Page]

 


[g108171kgi018.gif]

First Niagara Commercial Finance, Inc., as a Lender By: Name: Danielle Prentis
Title: Vice President — Portfolio Manager [Lender Signature Page]

 


[g108171kgi019.gif]

Schedule A Incremental Revolving Commitment Schedule Lender Incremental
Revolving Commitment NYCB Specialty Finance Company LLC $18,000,000 City
National Bank $12,000,000 FirstMerit Bank N.A. $10,000,000 People’s United Bank
$10,000,000 Compass Bank $5,000,000 CIT Finance LLC $5,000,000 SunTrust Bank
$5,000,000 Webster Business Credit Corp. $5,000,000 Cathay Bank $5,000,000 Royal
Bank of Canada $3,000,000 First Niagara Commercial Finance, Inc. $2,000,000
Total $80,000,000

 


[g108171kgi020.gif]

Schedule B Commitment Schedule Lender Revolving Commitment DVB Bank SE
$125,000,000 JPMorgan Chase Bank, N.A. $95,000,000 Bank of America, N.A.
$95,000,000 Deutsche Bank Trust Company Americas $95,000,000 Wells Fargo Bank,
N.A. $95,000,000 Union Bank, N.A. $60,000,000 Royal Bank of Canada $53,000,000
RBS Citizens Business Capital $50,000,000 PNC Bank, National Association
$40,000,000 Regions Bank $35,000,000 Compass Bank $35,000,000 FirstMerit Bank,
N.A. $35,000,000 Capital One Business Credit Corp. $30,000,000 CIT Finance LLC
$30,000,000 SunTrust Bank $30,000,000 People’s United Bank $30,000,000 NYCB
Specialty Finance Company LLC $30,000,000 Webster Business Credit Corp.
$20,000,000 City National Bank $20,000,000 Cathay Bank $15,000,000 First Niagara
Commercial Finance, Inc. $12,000,000 Total $1,030,000,000

 


[g108171kgi021.jpg]

Pledge and Security Acknowledgement Each of the parties hereto hereby
acknowledges and consents to the Incremental Facility Amendment, dated as of
April [ ], 2014 (the “Incremental Facility Amendment”; capitalized terms used
herein, but not defined, shall have the meanings set forth in the Incremental
Facility Amendment or the Credit Agreement (hereinafter defined)), to the Credit
Agreement, dated as of August 9, 2012 (as amended or modified from time to time,
the “Credit Agreement”), among INTERPOOL, INC. a corporation organized under the
laws of Delaware (the “Borrower”), the other loan parties thereto (the “Loan
Parties”), the lenders party thereto (the “Lenders”) and JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
agrees with respect to each Loan Document to which it is a party: (a) all of its
obligations, liabilities and indebtedness under such Loan Document shall remain
in full force and effect on a continuous basis after giving effect to the
Incremental Facility Amendment and its guarantee, if any, of the obligations,
liabilities and indebtedness of the other Loan Parties under the Credit
Agreement shall extend to and cover the Incremental Revolving Commitments made
pursuant to the Incremental Facility Amendment and the Loans, interest thereon
and fees and expenses and other obligations in respect thereof; and (b) giving
effect to the Incremental Facility Amendment will not invalidate the security
interests, if any, granted by such Loan Party on the Collateral pursuant to the
Loan Documents or the priority or perfection of the Administrative Agent’s Lien
on such Collateral. [Signatures on Following Page] Pledge and Security
Acknowledgement

 


[g108171kgi022.jpg]

INTERPOOL INC. By Name: Christopher Annese Title: Chief Financial Officer TRAC
INTERMODAL LLC By Name: Christopher Annese Title: Chief Financial Officer TRAC
INTERMODAL CORP. By Name: Christopher Annese Title: Chief Financial Officer TRAC
LEASE, INC. By Name: Christopher Annese Title: Chief Financial Officer TRAC
LOGISTICS LLC By: Name: Christopher Annese Title: Chief Financial Officer TRAC
DRAYAGE LLC By: Name: Christopher Annese Title: Chief Financial Officer Pledge
and Security Acknowledgement

 

 